BERZON, Judge,
dissenting.
As I read the BIA’s decision, the BIA assumed that Castro-Gonzalez’s testimony was credible, and so did not over-rely on the adverse credibility finding. Regarding the BIA’s failure to consider the 2002 State Department report, I do not see any reference in Castro-Gonzalez’s briefs to the Board to that report, so Abassi v. INS, 305 F.3d 1028 (9th Cir.2002), does not apply. Indeed, had the BIA based its decision upon reports neither discussed nor alluded to in the record, it would probably have violated due process. See Getachew v. INS, 25 F.3d 841, 846 (9th Cir.1994). Accordingly, I respectfully dissent.